                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
KARL CHRISTOPHER WRIGHT, III,

                         Plaintiff,
      v.                                           Case No. 19-cv-352-pp

MILWAUKEE COUNTY CIRCUIT COURT,

                        Defendant.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING THE
                          COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      The plaintiff, who previously was at the Mendota Mental Health Facility,1

is representing himself in this lawsuit under 42 U.S.C. §1983, in which he

alleges that his constitutional rights were violated. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens his complaint, dkt. no. 1.




1
 The plaintiff filed this federal lawsuit on March 8, 2019. Dkt. No. 1. The court
received the initial partial filing fee on November 25, 2019 and should have
screened the complaint long before now. A review of the publicly-available
docket shows that Judge Yamahiro ordered the defendant committed to the
Department of Health Services for eighteen months, starting October 30, 2019,
with 410 days’ credit. State v. Wright, 2018CF005297 (Milwaukee County
Circuit Court) (https://wcca.wicourts.gov). Given this, it is likely that the
defendant was released from DHS in mid-March, 2020.

                                         1

           Case 2:19-cv-00352-PP Filed 10/29/20 Page 1 of 9 Document 6
I.    Motion for Leave to Proceed without Prepayment of the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act applies to this case because even

though the plaintiff is currently out of custody, he was incarcerated when he

filed his complaint. 28 U.S.C. §1915. That law allows a court to give an

incarcerated plaintiff the ability to proceed with his lawsuit without prepaying

the civil case filing fee if he meets certain conditions. One of those conditions is

that the plaintiff pay an initial partial filing fee. 28 U.S.C. §1915(b). Once the

plaintiff pays the initial partial filing fee, the court may allow the plaintiff to pay

the balance of the $350 filing fee over time. Id.

      On November 13, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $3.26. Dkt. No. 5. The court received that fee on November

25, 2019. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will require him to pay the remainder of the filing

fee over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).



                                          2

           Case 2:19-cv-00352-PP Filed 10/29/20 Page 2 of 9 Document 6
      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).




                                          3

         Case 2:19-cv-00352-PP Filed 10/29/20 Page 3 of 9 Document 6
      B.     The Plaintiff’s Allegations

      At the time the plaintiff filed his complaint, he had been charged in two

criminal cases in Milwaukee County: Case No. 18CF4277 and 18CF5297. Dkt.

No. 1 at 2. In a prior case, he had been found guilty after he pleaded not guilty

by reason of mental illness or defect (otherwise known as an NGI plea). Id.

Despite his NGI pleas, the court “did find [him] in [his] right state of mind and

competent to stand trial in 2017.” Id. (The plaintiff doesn’t include the case

number, but the court believes he is referring to Milwaukee County Case Nos.

15CF5394 and 15CF5539, in which the court rejected the plaintiff’s NGI pleas.)

      The plaintiff says that Milwaukee County Circuit Court Judge Glenn H.

Yamahiro ordered a competency hearing and to take medications. Id. The

plaintiff says that if he refused he would be forced to take medication through

injection. Id. The plaintiff says that the evaluation would take place while he

was at Mendota. Id. at 3. The plaintiff asserts that “now” he was attacked by

guards at Mendota because he refused to take medications that he hadn’t been

on before, like Risperdal and Abilify “by drinking it or I will be forced.” Id. He

says he is being evaluated for competency “and being denied both trial and

speedy trial.” Id. He says that he will be held against his will “until the court

order is off.” Id. The plaintiff says that he is having depression and post-

traumatic stress disorder symptoms. Id.

      The plaintiff seeks monetary damages and “to continue [his] obligated

court hearings to finalize [his] current case and incarceration which is stop for

a [competency] order.” Id. at 4.


                                           4

           Case 2:19-cv-00352-PP Filed 10/29/20 Page 4 of 9 Document 6
      C.     Analysis

      The plaintiff has named only one defendant—the Milwaukee County

Circuit Court. Section 1983, which allows a person to sue for violation of his

constitutional rights, prohibits any “person” from violating the civil rights of

another while acting under color of state law. The Milwaukee County Circuit

Court is not a person. Fed. R. Civ. P. 17(b)(3) provides that an individual or

entity’s capacity to be sued is determined by state law. Wisconsin law creates

and authorizes circuit courts, including the Milwaukee County Circuit Court,

which means that the circuit court is an arm of the state. See Wis. Stat. Ch.

753. A state is not a “person” under 42 U.S.C. §1983. See Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 64 (1989); Kelly v. Mun. Courts of Marion Cty., Ind.,

97 F.3d 902, 907-08 (7th Cir. 1996); Kaimowitz v. Bd. of Trs. of Univ. of Ill.,

951 F.2d 765, 767 (7th Cir. 1991).

      The only person mentioned by name in the body of the complaint is

Judge Yamahiro. The plaintiff alleges that Judge Yamahiro ordered that he

undergo a competency evaluation and take medications. Judge Yamahiro

issued those orders in his judicial capacity. Even if the plaintiff had named

Judge Yamahiro as a defendant, “judges are absolutely immune from awards of

damages for acts taken in a judicial capacity, whether or not the judges erred

in conducting the litigation.” Myrick v. Greenwood, 856 F.3d 487, 488 (7th Cir.

2017) (citations omitted).

      The plaintiff says that he was attacked by guards at Mendota because he

refused to take medications. That sounds like an excessive force claim. To


                                         5

           Case 2:19-cv-00352-PP Filed 10/29/20 Page 5 of 9 Document 6
prove that he was subjected to excessive force in violation of his Fourteenth

Amendment rights, a pretrial detainee must show that “the force purposefully

or knowingly used against him was objectively unreasonable.” Kingsley v.

Hendrickson, 576 U.S. 389, 396-97 (2015). In determining whether force was

objectively unreasonable, courts must consider the relationship between the

need for force and the amount of force that was used, the extent of any injuries

the plaintiff suffered, any efforts the state actor made to limit the amount of

force, the severity of the security problem, the threat the officer reasonably

perceived and whether the plaintiff was actively resisting. Id. at 397.

      The plaintiff has not identified any of the officers who attacked him. He

has not told the court when the attack (or attacks) occurred. He has not

described the force the officers used against him, or explained whether he was

injured and if so, what his injuries were.

      The plaintiff appears to be complaining about being sent to Mendota for a

competency evaluation and being forced to take medication. He also complains

about not being given a speedy trial. But prisoners cannot challenge the fact or

duration of their confinement under §1983. Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006). This is true whether a plaintiff seeks an injunction (e.g., an

order for release), Preiser v. Rodriguez, 411 U.S. 475, 490 (1973), or seeks

monetary damages, Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). If a

prisoner believes that he is being confined illegally, he must file a petition for a

writ of habeas corpus, not a lawsuit under §1983.




                                         6

         Case 2:19-cv-00352-PP Filed 10/29/20 Page 6 of 9 Document 6
      The complaint as written does not state a claim upon which the court

can grant relief. It names only one defendant, one who cannot be sued. It does

not explain what individuals the plaintiff wishes to sue or what he thinks they

did to violate his constitutional rights. The court will give the plaintiff an

opportunity to amend his complaint to try to state a claim.

      The court is including with this order a blank complaint form. The

plaintiff must write the word “Amended” at the top of the first page in front of

the word “Complaint.” He must put the case number—19-cv-352—in the space

provided. He must list every individual defendant whom he wants to sue. He

must use the lines on pages two and three to explain what the defendants did

to violate his rights. If there is not enough space on those pages, the plaintiff

may use up to three additional sheets of paper, double-spaced so that the court

can read them. In writing his statement of claim, the plaintiff should provide

the court with enough facts to answer the following questions: 1) Who violated

his constitutional rights?; 2) What did each person do to violate his rights?; 3)

Where did each person violate his rights?; and 4) When did each person violate

his rights? The amended complaint does not need to be long or contain legal

language or citations to statutes or cases, but it does need to provide the court

and each defendant with notice of what each defendant allegedly did or did not

do to violate his rights. The amended complaint takes the place of the prior

complaint and must be complete in itself; the plaintiff may not refer the court

back to his original complaint, rather than repeating in the amended complaint

any of the facts from the original complaint that are necessary to his claims.


                                          7

         Case 2:19-cv-00352-PP Filed 10/29/20 Page 7 of 9 Document 6
III. Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

      The court ORDERS that the plaintiff may file an amended complaint that

complies with the instructions in this order. If the plaintiff chooses to file an

amended complaint, he must do so in time for the court to receive it by the end

of the day on December 4, 2020. If the court does not receive an amended

complaint by the end of the day on December 4, 2020, the court will dismiss

this case based on the plaintiff’s failure to state a claim and will issue the

plaintiff a strike as required by 28 U.S.C. §1915(g).

      The court ORDERS that the plaintiff must pay the $346.74 filing fee

balance as he is able over time.

      The court ORDERS that the plaintiff must submit the original document

for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

                                         8

         Case 2:19-cv-00352-PP Filed 10/29/20 Page 8 of 9 Document 6
the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The plaintiff is reminded that it is his

responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his address may result in the court dismissing the case without

further notice.

      The court includes with this order a copy of the guide titled, “Answers to

Prisoner Litigants’ Common Questions” and a blank prisoner complaint form.

      Dated in Milwaukee, Wisconsin, this 29th day of October, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          9

         Case 2:19-cv-00352-PP Filed 10/29/20 Page 9 of 9 Document 6
